Citation Nr: 1446279	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial increased compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2007 to December 2008.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In its earlier January 2014 decision, the Board remanded the issue of entitlement to an increased rating for right ear hearing loss and also remanded the issue of service connection for left ear hearing loss.  The latter claim was allowed by the Appeals Management Center (AMC).  Therefore, the Board is re-characterizing the Veteran's claim as a claim of entitlement to an initial compensable rating for bilateral hearing loss.  Further, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). A VA examination was performed, wherein the current nature and severity of her hearing loss was determined.  The examiner obtained a clinical history of the Veteran's hearing loss, who discussed how it affects her daily life.  There were no private audiology examinations available for discussion.  The Veteran's VA claims file has been returned to the Board for adjudication.


FINDING OF FACT

Bilateral hearing loss has been characterized by Level II hearing impairment in the left ear, and Level I hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for an initial increased compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.

The Veteran was afforded VA audiology examinations in July 2009 and March 2014.  The VA examinations are fully adequate for the purposes of adjudication.  They include a review of the record, interview, clinical findings, and conclusions by VA clinical psychologists.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

II.  Analysis

The Veteran is seeking a rating for bilateral hearing loss in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85.

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, with that numeral then being elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

A separation examination of the Veteran with puretone thresholds is not available.  

The Veteran underwent a VA audiology examination in July 2009.  She was diagnosed with bilateral conductive hearing loss, left worse than right.  The Veteran stated that her hearing loss has a significant impact on her occupation, inasmuch it gives her hearing difficulty.  

The following puretone thresholds and speech recognition scores were documented.




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
60
65
55
55
55
57.5
100
RIGHT
40
40
30
55
40
41.25
100

These audiology findings show Level I hearing acuity in the right ear and Level II hearing acuity in the left ear under Table VI.  Under Table VII, this warrants her current noncompensable disability rating.  

The Veteran had a second VA examination in March 2014.  She stated that she has difficulty hearing at all times, and wears hearing aids.  


The following puretone thresholds and speech recognition scores were documented.




HERTZ





500
1000
2000
3000
4000
Average
CNC
LEFT
60
60
50
55
60
56.25
100
RIGHT
55
45
40
35
40
40
100

These audiology findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, this warrants her current noncompensable disability rating.  

The Board has also reviewed the Veteran's VA treatment records.  These records discuss the Veteran having her hearing aids serviced and receiving treatment for ear infections or ear aches.

The Veteran also submitted a statement in April 2014.  She discussed how she was issued hearing aids by VA four years ago, and is totally dependent upon them.  She described how she cannot work, go to school, and communicate with others without her hearing aids.  She also discussed how her hearing disability sometimes make her fear for her safety, and that she fears she will not be able to hear any children that she may have in the future.

After reviewing the overall record, the Board finds that the Veteran is not entitled to a compensable rating for bilateral hearing loss, inasmuch as she does not meet the criteria of the rating schedule.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hearing loss under any alternate code.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the symptoms discussed by the Veteran, such as difficulty working, attending school, and communicating with others without her hearing aids, are contemplated by the rating criteria; the evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  It is understood that the hearing loss results in a level of function loss, but it is not a degree of function loss warranting a compensable evaluation.  To the extent the schedular evaluation does not contemplate any of the Veteran's symptomatology, there is no showing of marked interference with employment or frequent periods of hospitalization, such that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, there is no evidence of marked interference with employment.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no evidence of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a compensable rating.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial increased compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


